DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10-11, filed on 8/15/2022, with respect to objection to claims 3, 11, 15, 18-20 have been fully considered and are persuasive.  The objection to claims 3, 11, 15, 18-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-8 and 17-20:
The present invention describes a user equipment (UE) comprising: a transceiver configured to: receive configuration information including P > 1 beam switching time (BST) values and a set of TCI states; and receive, based on the configuration information, a transmission configuration indicator (TCI) state update; and a processor operably coupled to the transceiver, the processor configured to: determine a beam based on the TCI state update; and apply the beam for a downlink (DL) reception or an uplink (UL) transmission, at least after a duration of time from receiving the TCI state update, wherein the duration of time is determined based on the P BST values; wherein: a TCI state refers to at least one source reference signal (RS) with a corresponding quasi co-location (QCL) type, and the QCL type is a type of a QCL property associated with the at least one source RS. and the beam refers to the QCL type being set to a spatial property used to receive or transmit the at least one source RS included in the TCI state update.  The closest prior art, NPL (KR20190098695 (A)) in view of NPL2 (83GPP TSG RAN WGi (R1-2002025) by Intel Corporation) used in written opinion of PCT/KR2021/004647 together discloses a similar user equipment with NPL discloses RRC message including transmission configuration information (TCT) state including information indicating a starting beam index and an ending beam index and reference signal related information, and NPL2 discloses Rel-16 enhancement with beam switching timing of {224, 336} is supported based on UE capability and without explicit RRC configuration from gNB; but fail to disclose receive configuration information including P > 1 beam switching time (BST) values and a set of TCI states and apply the beam for a downlink (DL) reception or an uplink (UL) transmission, at least after a duration of time from receiving the TCI state update, wherein the duration of time is determined based on the P BST values, wherein: a TCI state refers to at least one source reference signal (RS) with a corresponding quasi co-location (QCL) type, and the QCL type is a type of a QCL property associated with the at least one source RS. and the beam refers to the QCL type being set to a spatial property used to receive or transmit the at least one source RS included in the TCI state update.  These distinct features have been added to independent claims 1 and 17, thus rendering claims 1-8 and 17-20 allowable.
(2) Regarding claims 9-16:
The present invention describes a base station (BS) comprising: a processor configured to generate configuration information including P > 1 beam switching time (BST) values and a set of TCI states, and generate, based on the configuration information, a transmission configuration indicator (TCI) state update: and a transceiver operably coupled to the processor, the transceiver configured to: transmit the configuration information, transmit, based on the configuration information, the TCI state update indicating a beam, and transmit a downlink (DL) transmission for reception by a user equipment (UE) or receive an uplink (UL) transmission transmitted by the UE, where the DL reception or the UL transmission is via the beam that is applied by the UE at least after a duration of time from receiving the TCI state update, wherein the duration of time is indicated based on the P BST values: wherein: a TCI state refers to at least one source reference signal (RS) with a corresponding quasi co-location (QCL) type, and the QCL type is a type of a QCL property associated with the at least one source RS, and the beam refers to the QCL type being set to a spatial property used to receive or transmit the at least one source RS included in the TCI state update.  The closest prior art, NPL (KR20190098695 (A)) in view of NPL2 (83GPP TSG RAN WGi (R1-2002025) by Intel Corporation) used in written opinion of PCT/KR2021/004647 together discloses a similar user equipment with NPL discloses RRC message including transmission configuration information (TCT) state including information indicating a starting beam index and an ending beam index and reference signal related information, and NPL2 discloses Rel-16 enhancement with beam switching timing of {224, 336} is supported based on UE capability and without explicit RRC configuration from gNB; but fail to disclose generate configuration information including P > 1 beam switching time (BST) values and a set of TCI states, and generate, based on the configuration information, a transmission configuration indicator (TCI) state update: and a transceiver operably coupled to the processor, the transceiver configured to: transmit the configuration information, transmit, based on the configuration information, the TCI state update indicating a beam, where the DL reception or the UL transmission is via the beam that is applied by the UE at least after a duration of time from receiving the TCI state update, wherein the duration of time is indicated based on the P BST values: wherein: a TCI state refers to at least one source reference signal (RS) with a corresponding quasi co-location (QCL) type, and the QCL type is a type of a QCL property associated with the at least one source RS, and the beam refers to the QCL type being set to a spatial property used to receive or transmit the at least one source RS included in the TCI state update.  These distinct features have been added to independent claim 9, thus rendering claims 9-16 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/23/2022